DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 4-5, 7, 10-11, 13, and 16-17 are objected to because of the following informalities:  
Claim 1, line 17: “the subject contacts the ground” should be corrected to “the subject contacts a ground”.
Claim 4, line 4: “a timing a period of time” should be corrected to “a timing of a period of time”.
Claim 5, line 15: “a timing the determined period of time” should be corrected to “a timing of the determined period of time”.
Claim 7, line 13: “the subject contacts the ground” should be corrected to “the subject contacts a ground”.
Claim 10, line 4: “a timing a period of time” should be corrected to “a timing of a period of time”.
Claim 11, line 12: “a timing the determined period of time” should be corrected to “a timing of the determined period of time”.
Claim 13, line 14: “the subject contacts the ground” should be corrected to “the subject contacts a ground”.
Claim 16, line 3: “a timing a period of time” should be corrected to “a timing of a period of time”.
Claim 17, line 14: “a timing the determined period of time” should be corrected to “a timing of the determined period of time”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 11, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 5, 11, and 17 recite the limitation “multiple periods of time corresponding to running speeds of the subject are determined as the period of time in advance”. It is unclear from the language of the claim how multiple periods are determined to be a single period of time. Further clarification of the limitation would be appreciated. For the purposes of examination the limitation shall be interpreted as “multiple periods of time corresponding to running speeds of the subject”. This rejection could be overcome by amending the claim language to clarify that multiple periods of time corresponding to running speeds of the subject are determined in advance and used as potential periods of time.

Claims 5, 11, and 17 recite the limitation “determined as the period of time in advance” in lines 4-5 of claim 5.  There is insufficient antecedent basis for this limitation in the claim. It is unclear from the language of the claim if “the period of time” is intended as a new limitation or is referring to the previously recited “a period of time” first defined in claims 4, 10, and 16. Further, clarification of what period of time is being referred to at any given point in the claims would be appreciated. 

Claims 5, 11, and 17 recite the limitation “the determined period of time” in line 15 of claim 5. There is insufficient antecedent basis for this limitation in the claim. It is unclear from the language of the claims which previously recited period of time is being referred to. Further, clarification of what period of time is being referred to at any given point in the claims would be appreciated.

Claims that depend on the above rejected claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), Second paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an Abstract idea without significantly more.

With respect to claim 1 the limitation(s):
a setting process by which a candidate time range including a candidate timing for a ground-contacting timing when a foot of the subject contacts the ground is set based on the first acceleration data obtained by the obtainment process; and 
an estimation process by which the ground-contacting timing of the subject is estimated in the candidate time range set by the setting process, based on a timing when the second acceleration data obtained by the obtainment process has a minimum value.

These limitations are directed to an abstract idea and would fall within the “Mental Process” grouping(s) of abstract ideas. The above portion(s) of the claim(s) constitute(s) an abstract idea because:
The limitation(s) regarding “a setting process by which a candidate time range including a candidate timing for a ground-contacting timing when a foot of the subject contacts the ground is set based on the first acceleration data obtained by the obtainment process”, as drafted, is an act of observation and evaluation that, under its broadest reasonable interpretation, covers performance of the limitation(s) in the mind. That is, other than reciting “processor”, nothing in the claim language precludes the Step(s) from practically being performed in the mind. For example, but for the “processor” language, “setting” in the context of this claim encompasses the user manually setting a candidate time range based on acceleration data.
The limitation(s) regarding “an estimation process by which the ground-contacting timing of the subject is estimated in the candidate time range set by the setting process, based on a timing when the second acceleration data obtained by the obtainment process has a minimum value”, as drafted, is an act of observation and evaluation that, under its broadest reasonable interpretation, covers performance of the limitation(s) in the mind. That is, other than reciting “processor”, nothing in the claim language precludes the Step(s) from practically being performed in the mind. For example, but for the “processor” language, “estimation” in the context of this claim encompasses the user manually estimating a ground-contact timing based on acceleration data.

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application because the non- abstract additional elements of the claims do not impose any meaningful limits on practicing  the abstract idea(s) recited in the preceding claim(s). In particular, the claims recite the additional elements of: 
“A running analysis device” which does not integrate the abstract idea into a practical application as it is recited at such a high-level of generality that it is view as generally linking the use of the judicial exception to a running. Generally linking the use of the judicial exception to a particular technological environment or field of use, fails to integrate the abstract ideas into a practical application, because the claim does not specify what practical application the claim is directed to.
“a processor” and “a memory” which do not integrate the abstract idea into a practical application because the claim does not specify what practical application the claim is directed to. Rather the limitations are recited at such a high-level of generality that it amounts to no more than a generic computer component performing the generic computer function of receiving, storing, and comparing data such that it amounts to no more than mere instruction to apply the exception using a generic computer component.
“an obtainment process by which first acceleration data on an acceleration in an up direction perpendicular to a moving direction of a subject and second acceleration data on an acceleration in a direction opposite to the moving direction of the subject are obtained from a motion sensor attached to a head or a neck of the subject and including an acceleration sensor, the first and second acceleration data being detected by the acceleration sensor while the subject is running” which do not integrate the abstract idea into a practical application because the claim does not specify what practical application the claim is directed to. Rather the limitation is recited at such a high-level of generality that it amounts to no more than adding insignificant extra-solution activity to the judicial exception, i.e. data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they are regarded as data gathering steps necessary or routine to implement the abstract idea.

As such Examiner does NOT view that the claims:
-Improve the functioning of a computer, or to any other technology or technical field;
-Apply the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b);
-Effect a transformation or reduction of a particular article to a different state or thing -see MPEP 2106.05(c); or
-Apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106.05(e) and Vanda Memo.

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to no more than mere instructions to apply the exception using a generic computer component, or are well-understood, routine, and conventional (WURC) computer functions. . As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “an obtainment process” are viewed as insignificant extra-solution activity, such as mere data gathering in a conventional way and, therefore, does not provide an inventive concept. Similarly, with regards to “A running analysis device” is seen as generally linking the use of the judicial exception to a particular technological environment. Linking a judicial exception to a technological environment cannot provide an inventive concept. Similarly, with regards to “a processor”; and “a memory” are viewed as mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Examiner further notes that such additional elements are viewed to be well- understood, routine, and conventional (WURC) as evidenced by: 
Hirohama et al. (US 20160367853 A1), Nogimori et al. (US 20070073514 A1), Mizuochi et al. (US 20160030804 A1), Jarchi et al. (Jarchi, Delaram, et al. "Gait parameter estimation from a miniaturized ear-worn sensor using singular spectrum analysis and longest common subsequence." IEEE Transactions on Biomedical Engineering 61.4 (2014): 1261-1273.), and Hwang et al. (Hwang, Tong-Hun, et al. "Real-time gait analysis using a single head-worn inertial measurement unit." IEEE Transactions on Consumer Electronics 64.2 (2018): 240-248.).

Considering the claim as a whole, one of ordinary skill in the art would not know the practical application of the present invention since the claims do not apply or use the judicial exception in some meaningful way. As currently claimed, Examiner views that the additional elements do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, because the claims fails to recite clearly how the judicial exception is applied in a manner that does not monopolize the exception because the limitation regarding “a running analysis device”, “an obtainment process”, “a processor”, and “a memory” can be viewed as necessary data gathering, a field of use, and any device and do not impose a meaningful limitation describing what problem is being remedied or solved.

Independent claims 7 and 13 are also held to be patent ineligible under 35 U.S.C. 101 because the additionally recited limitations fail to establish that the claims are not directed to an Abstract idea. The independent claims 7 and 13 recites the additional elements of:
“A non-transitory computer-readable storage medium” which does not integrate the abstract idea into a practical application because the claim does not specify what practical application the claim is directed to. Rather the limitations are recited at such a high-level of generality that they amount to no more than a generic computer component performing the generic computer function of receiving, storing, and comparing data such that it amounts to no more than mere instruction to apply the exception using a generic computer component.

Dependent claims 2-6, 8-12, and 14-18 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additionally recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below: there are no additional element(s) in the dependent claims that adds a meaningful limitation to the abstract idea to make the claims significantly more than the judicial exception (abstract idea). 
Claims 2-5, 8-11, and 14-17 further limit the abstract idea with an abstract idea, such as a “Mental processes”, and thus the claims are still directed to an abstract idea without significantly more. 
Claim 6, 12, and 18 recites a limitation regarding a generic computer component performing the generic computer function of receiving, storing, and comparing data such that it amounts to no more than mere instruction to apply the exception using a generic computer component.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-7, 12-13, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirohama et al. (US 20160367853 A1).

Regarding Claims 1, 7, and 13. Hirohama teaches:
A running analysis device (see Fig. 2A and para[0034] – para[0035]: Sensor device 100.) comprising: 
a processor (See Fig. 2A and para[0041]: Signal processing section 150.): and 
a memory that stores a program to be executed by the processor (See Fig. 2A and para[0040]: Storage section 140.), wherein, by executing the program, the processor performs: 
an obtainment process by which first acceleration data on an acceleration in an up direction perpendicular to a moving direction of a subject (See Fig. 3, Fig. 4, and para[0037]: Acceleration data AccZ.) and second acceleration data on an acceleration in a direction opposite to the moving direction of the subject (See Fig. 3, Fig. 4, and para[0037]: Acceleration data AccY.) are obtained from a motion sensor attached to a neck of the subject (See para[0035]: The sensor device 100 may be worn on another part such as … neck.) and including an acceleration sensor (See Fig. 2A and para[0037]: Acceleration measuring section 110.), the first and second acceleration data being detected by the acceleration sensor while the subject is running (See Fig. 1, Fig. 3, and para[0035]: A running exercise.); 
a setting process by which a candidate time range including a candidate timing for a ground-contacting timing when a foot of the subject contacts the ground is set based on the first acceleration data obtained by the obtainment process (See Fig. 6, Fig. 13, para[0081], and para[0111]: A period in which the Z-axis acceleration data AccZ after smoothing filter processing tends to increase.); and 
an estimation process by which the ground-contacting timing of the subject is estimated in the candidate time range set by the setting process, based on a timing when the second acceleration data obtained by the obtainment process has a minimum value (See Fig. 6, Fig. 13, para[0081], and para[0111]: The landing timings of the left and right feet can be detected by extracting the time points of negative peak values appearing in the Y-axis acceleration data AccY during a period in which the Z-axis acceleration data AccZ after smoothing filter processing tends to increase.).

Regarding Claims 6, 12, and 18. Hirohama teaches:
The running analysis device according to claim 1, or the running analysis method according to claim 7, or the storage medium according to claim 13,
wherein the running analysis device is incorporated in an item to be attached to the head or the neck of the subject (See para[0035]: The sensor device 100 may be worn on another part such as the chest, neck, or abdomen. Also, a method of wearing the sensor device 100 on the body is not particularly limited, and various wearing methods can be adopted as appropriate, such as a method where the sensor device 100 is clipped to training clothes, a method where the sensor device 100 is attached by a tape member or the like, and a method where the sensor device 100 is wound around a body with a belt or the like.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 8, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirohama et al. (US 20160367853 A1) as applied to claims 1, 7, and 13 above, and further in view of Hirohama. Although the invention is not identically disclosed or described as set forth in 35 U.S.C. 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a designer having ordinary skill in the art to which the claimed invention pertains, the invention is not patentable.

Regarding Claims 2, 8, and 14. Hirohama does not explicitly teach:
The running analysis device according to claim 1, or the running analysis method according to claim 7, or the storage medium according to claim 13,
wherein by the setting process, 
a time range between a timing when the first acceleration data has a minimum value and a timing when the first acceleration data has a maximum value immediately after the timing when the first acceleration data has the minimum value is set as the candidate time range.
Nevertheless Hirohama teaches:
a time range between a timing when the first acceleration data has a minimum value and a timing when the first acceleration data has a maximum value immediately after the timing when the first acceleration data has the minimum value is set as the candidate time range (See Fig. 8, Fig. 13, para[0108], para[0111]: the period in which the smoothed acceleration data FAccZ tends to increase corresponds to a first half of each of periods between the time points T211 and T212.).

    PNG
    media_image1.png
    630
    612
    media_image1.png
    Greyscale

From the teachings of Hirohama a person of ordinary skill in the art would known that “the period in which the smoothed acceleration data FAccZ tends to increase” is from a minimum value to a maximum value. As shown in the annotated Fig. 13 above the first half of the period from T11 to T212 where FAccZ tends to increase is from the minimum value to the maximum value. Thus a person of ordinary skill in the art at the time of filing would understand that a time range between a timing when the first acceleration data has a minimum value and a timing when the first acceleration data has a maximum value immediately after the timing when the first acceleration data has the minimum value corresponds to “the period in which the smoothed acceleration data FAccZ tends to increase.”
Although Hirohama does not explicitly teach a time range between a timing when the first acceleration data has a minimum value and a timing when the first acceleration data has a maximum value immediately after the timing when the first acceleration data has the minimum value is set as the candidate time. It would have been obvious to one of ordinary skill in the art at the time of filing to understand that “the period in which the smoothed acceleration data FAccZ tends to increase” is from a minimum value to a maximum value, because as shown visually in the annotated Fig. 13 above the period where the smoothed acceleration data FAccZ of Hirohama tends to increase during the first half of the period between the time points T211 and T212 is from a minimum of the smoothed acceleration data FAccZ to a maximum of the smoothed acceleration data FAccZ.

Claim(s) 3, 9, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirohama et al. (US 20160367853 A1) as applied to claims 1, 7, and 13 above, and further in view of Jarchi et al. (Jarchi, Delaram, et al. "Gait parameter estimation from a miniaturized ear-worn sensor using singular spectrum analysis and longest common subsequence." IEEE Transactions on Biomedical Engineering 61.4 (2014): 1261-1273.).

Regarding Claims 3, 9, and 15. Hirohama teaches:
The running analysis device according to claim 1, or the running analysis method according to claim 7, or the storage medium according to claim 13,
wherein the processor further performs a smoothing process by which smoothing is performed on the first acceleration data and the second acceleration data obtained by the obtainment process (See Fig. 6, Fig. 8, para[0053], para[0057], and para[0107]: Smoothing filter processing.), 
by the setting process, the candidate time range is set based on the first acceleration data on which the smoothing is performed by the smoothing process (See Fig. 13, para[0081], and para[0111]: a period in which the smoothed acceleration data FAccZ tends to increase.).
Hirohama is silent as to the language of:
by the estimation process, the ground-contacting timing of the subject is estimated in the candidate time range, based on the timing when the second acceleration data on which the smoothing is performed by the smoothing process has the minimum value.
Nevertheless Jarchi teaches:
by the estimation process, the ground-contacting timing of the subject is estimated in the candidate time range, based on the timing when the second acceleration data on which the smoothing is performed by the smoothing process has the minimum value (See Fig. 3; Fig. 5; Page 1264 – Page 1265 and; Page 1266, Col. 1: The signals of the anterior–posterior (AP) and superior–inferior (SI) axes should be used. The e-AR acceleration signals can contain artifacts created by head motion. This artifact is added to the accelerometer data as a trend that can be removed by the SSA algorithm. After removing the trend from the AP axis, a peak detection method is applied to the dominant oscillation of the AP axis (obtained by reconstructing the signal using the first two largest eigenvalues) to identify the local maxima and local minima. They contain local minima in both axes for heel contacts. Since the acceleration signals can be noisy for practical applications, filtering of the raw signals is required.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Hirohama by the estimation process, the ground-contacting timing of the subject is estimated in the candidate time range, based on the timing when the second acceleration data on which the smoothing is performed by the smoothing process has the minimum value such as that of Jarchi. Hirohama and Jarchi are analogous to the instant application, because all of the references are directed to the same field of endeavor. Jarchi teaches, “The e-AR acceleration signals can contain artifacts created by head motion. This artifact is added to the accelerometer data as a trend that can be removed by the SSA algorithm.” (See Page 1262, Col. 2). One of ordinary skill would have been motivated to modify Hirohama, because smoothing the second acceleration data would have helped to remove artifacts created by head motion, as recognized by Jarchi.


Claim(s) 4, 10, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirohama et al. (US 20160367853 A1) as applied to claims 1, 7, and 13 above, and further in view of Nogimori et al. (US 20070073514 A1).

Regarding Claims 4, 10, and 16. Hirohama is silent as to the language of:
The running analysis device according to claim 1, or the running analysis method according to claim 7, or the storage medium according to claim 13,
wherein by the estimation process, the ground-contacting timing is estimated to be a timing a period of time prior to the timing when the second acceleration data has the minimum value.
Nevertheless Nogimori teaches:
wherein by the estimation process, the ground-contacting timing is estimated to be a timing a period of time prior to the timing when the second acceleration data has the minimum value (See Fig. 7, para[0160],  and para[0164] – para[0165]: In the graph illustrated in FIG. 7, the front-rear acceleration is illustrated in a manner where its frontward direction is positive. Thirdly, if the shift point (P3) exists between the negative peak (P1) and the minimum point (P2), it is determined that the right heel-strike is performed at the shift point (P3).). (Examiner note: The second acceleration minimum value is interpreted as a peak value of the front-rear acceleration for Nogimori as shown in the annotated figure 7, because Nogimori’s positive front-rear acceleration direction is the reverse of the current application.)

    PNG
    media_image2.png
    543
    578
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of filing to modify Hirohama wherein by the estimation process, the ground-contacting timing is estimated to be a timing a period of time prior to the timing when the second acceleration data has the minimum value such as that of Nogimori. Hirohama and Nogimori are analogous to the instant application, because all of the references are directed to the same field of endeavor. Nogimori teaches, “the front-rear acceleration or the up-down acceleration during the certain time period corresponding to the acceleration-lower limb muscle strength relation” (See para[0169]). One of ordinary skill would have been motivated to modify Hirohama, because setting the ground-contacting timing before the second acceleration minimum value would help to correct for variations in lower limb muscle strength, as recognized by Nogimori.

Claim(s) 5, 11, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirohama et al. (US 20160367853 A1) in view of Nogimori et al. (US 20070073514 A1) as applied to claims 4, 10, and 16 above, and further in view of Mizuochi et al. (US 20160030804 A1).

Regarding Claims 5, 11, and 17. Hirohama is silent as to the language of:
The running analysis device according to claim 4, or the running analysis method according to claim 10, or the storage medium according to claim 16,
wherein multiple periods of time corresponding to running speeds of the subject are determined as the period of time in advance, and the processor further performs: 
a derivation process by which a running speed of the subject is derived, based on sensing data obtained from the motion sensor; and 
a determination process by which a period of time corresponding to the running speed derived by the derivation process is determined among the multiple periods of time, and 
by the estimation process, the ground-contacting timing is estimated to be a timing the determined period of time prior to the timing when the second acceleration data has the minimum value.
	Nevertheless Nogimori teaches:
a derivation process by which a running speed of the subject is derived, based on sensing data obtained from the motion sensor (See para[0184]: An advanced speed, in other words a walking speed, has been calculated by integrating a front-rear acceleration.); and 
a determination process by which a period of time corresponding to the running speed derived by the derivation process is determined among the multiple periods of time (See Fig. 7, Fig. 14, and para[0186]: Estimated indicator V1=Time period between a front-rear maximum speed position and a front-rear minimum speed position/Time for one step.), and 
by the estimation process, the ground-contacting timing is estimated to be a timing the determined period of time prior to the timing when the second acceleration data has the minimum value (See Fig. 7, para[0160],  and para[0164] – para[0165]: In the graph illustrated in FIG. 7, the front-rear acceleration is illustrated in a manner where its frontward direction is positive. Thirdly, if the shift point (P3) exists between the negative peak (P1) and the minimum point (P2), it is determined that the right heel-strike is performed at the shift point (P3).). (Examiner note: The second acceleration minimum value is interpreted as a peak value of the front-rear acceleration for Nogimori as shown in the annotated figure 7, because Nogimori’s positive front-rear acceleration direction is the reverse of the current application. Further, the examiner is interpreting “the determined period of time” as any period of time, because of lack of antecedent basis as explained under the 35 USC 112 rejection above.)

    PNG
    media_image2.png
    543
    578
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of filing to modify Hirohama a derivation process by which a running speed of the subject is derived, based on sensing data obtained from the motion sensor; and a determination process by which a period of time corresponding to the running speed derived by the derivation process is determined among the multiple periods of time, and by the estimation process, the ground-contacting timing is estimated to be a timing the determined period of time prior to the timing when the second acceleration data has the minimum value such as that of Nogimori. Hirohama and Nogimori are analogous to the instant application, because all of the references are directed to the same field of endeavor. Nogimori teaches, “the front-rear acceleration or the up-down acceleration during the certain time period corresponding to the acceleration-lower limb muscle strength relation” (See para[0169]). One of ordinary skill would have been motivated to modify Hirohama, because setting the ground-contacting timing before the second acceleration minimum value would help to correct for variations in lower limb muscle strength, as recognized by Nogimori.
Nogimori is silent as to the language of:
wherein multiple periods of time corresponding to running speeds of the subject are determined as the period of time in advance.
Nevertheless Mizuochi teaches:
wherein multiple periods of time corresponding to running speeds of the subject are determined as the period of time in advance (See Fig. 17, Fig. 22, and para[0311]: The advancing direction velocity … may be respectively calculated by integrating the advancing direction acceleration. FIG. 17 illustrates an example of a graph in which the advancing direction velocity, the vertical velocity, and the horizontal velocity during the user's running are calculated at a cycle of 10 ms.) (Examiner note: Due to issues with 112 the examiner is interpreting the limitations to mean calculating running speeds over a period of time.). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Hirohama wherein multiple periods of time corresponding to running speeds of the subject are determined as the period of time in advance such as that of Mizuochi. Hirohama and Mizuochi are analogous to the instant application, because all of the references are directed to the same field of endeavor. Mizuochi teaches, “According to the exercise analysis apparatus of this application example, it is possible to generate exercise information which reflects a state of the user's body in a feature point and is effective in order to improve exercise attainments of the user, by using a detection result from the inertial sensor in the feature point of running” (See para[0014]). One of ordinary skill would have been motivated to modify Hirohama, because determining multiple periods of time corresponding to running speeds would help to determine a state of a user’s body, as recognized by Mizuochi.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hwang et al. (Hwang, Tong-Hun, et al. "Real-time gait analysis using a single head-worn inertial measurement unit." IEEE Transactions on Consumer Electronics 64.2 (2018): 240-248.) teaches using a head worn sensor to determine a heel strike.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER W FERRELL whose telephone number is (571)272-0551. The examiner can normally be reached Monday - Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARTER W FERRELL/Examiner, Art Unit 2863                                                                                                                                                                                                        
/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863